Case 2:18-cv-00097-LGW-BWC Document 33 Filed 05/06/21 Page 1 of 1

In the United States District Court
For the Southern District of Georgia
Brunswick Division

MICHAEL JAMES SIEMER, *
*
Plaintiff, * CIVIL ACTION NO.: 2:18-cv-97
*
Vv. *
*
OFFICER ZECHARIAH PRESLEY, *
*
Defendant. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 32. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff's Complaint, DENIES as moot Defendant's
Motion to Dismiss, DIRECTS the Clerk of Court to CLOSE this case
and enter the appropriate judgment of dismissal, and DENIES

Plaintiff in forma pauperis status on appeal.

SO ORDERED, this 5 ay of Aheasy , 2021.

 

HON}. SA GODBEY WOOD, JUDGE
UN STATES DISTRICT COURT
sO ERN DISTRICT OF GEORGIA

AO 722A
(Rev. 8/82)

 

 
